UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6164


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DUANE MONTGOMERY,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:16-hc-02218-BR)


Submitted: October 17, 2017                                  Decided: November 3, 2017


Before MOTZ, TRAXLER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, G. Norman Acker, III, Assistant United States Attorney, Robert J. Dodson,
Special Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Duane Montgomery appeals the district court's order finding by a preponderance

of the evidence that he is presently suffering from a mental disease or defect for the

treatment of which he is in need of custody for care and treatment in a suitable facility

and committing him to the custody of the Attorney General for hospitalization and

treatment. See 18 U.S.C. § 4245 (2012). Montgomery contends that the district court

clearly erred in reaching this conclusion. We affirm.

       In finding that Montgomery satisfied the criteria for commitment, the district court

relied on two written forensic evaluations prepared by staff at FMC–Butner as well as the

testimony of a third forensic psychologist. The unanimous conclusion of the medical

personnel was that Montgomery suffered from a mental disease or defect for which he

required treatment at a suitable facility. Montgomery presented no evidence to contradict

these opinions. Based on Montgomery's medical history, the written evaluations, and the

sworn testimony, we conclude that the district court did not clearly err when it found that

he met the criteria for commitment under § 4245.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                              AFFIRMED




                                             2